Citation Nr: 9928471	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-14 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The appellant is the deceased veteran's widow.  The veteran 
had active service from October 1943 to March 1946.  He died 
in April 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
VARO in Salt Lake City, Utah, which denied entitlement to 
service connection for the cause of the veteran's death.  The 
July 1997 rating decision also determined that the appellant 
was not eligible for Dependents' Educational Assistance under 
38 U.S.C.A. chapter 35.  In a written brief submitted to the 
Board in March 1999, the appellant's representative listed 
this issue as being for appellate consideration.  However, 
the record reflects that the appellant did not submit a 
notice of disagreement with the denial of Chapter 35 
benefits.  The representative's brief could not serve as a 
notice of disagreement because it was submitted to the Board, 
and not the office from which the appellant received notice 
of the decision.  38 C.F.R. § 20.203 (1998).  Accordingly, 
the Board does not have jurisdiction to consider the issue.  
Shockley v. West, 11 Vet. App. 208 (1998) (the Board does not 
have jurisdiction over an issue unless there is a 
jurisdiction conferring notice of disagreement)  see also 
Ledford v. West, 136 F.3d 776 (Fed. Cir 1998); Collaro v. 
West, 136 F.3d 1304 (Fed. Cir. 1998).

A review of the record also discloses that by rating decision 
dated in July 1997, issues of the veteran's entitlement to a 
compensable evaluation for a disability manifested by pain in 
the feet, a rating in excess of 30 percent for rheumatic 
heart disease, and a rating in excess of 30 percent for 
embolic stroke secondary to rheumatic heart disease, and the 
veteran's entitlement to a total compensation rating based on 
unemployability by reason of service-connected disabilities 
were all denied.  The rating was prepared after the veteran's 
death and was based on evidence on file at the time of his 
death.  The appellant was informed by communication dated in 
July 1997 that payment was approved for accrued benefits to 
the extent of $614, that being the amount of the veteran's 
payment at the time of his death.  It was added that a claim 
for individual unemployability benefits pending at the time 
of his death was denied.  As indicated above, the appellant's 
notice of disagreement received in July 1998 did not contain 
reference to accrued benefits.  Accordingly, this matter is 
not for appellate consideration by the Board at this time.


FINDINGS OF FACT

1.  The veteran died in April 1997 at the age of 71due to a 
traumatic brain injury resulting from a fall two weeks prior 
to death.

2.  At the time of death, service connection was in effect 
for:  Embolic stroke with memory loss secondary to rheumatic 
disease, rated as 30 percent disabling from March 1, 1995; 
rheumatic heart disease, status post aortic valve 
replacement, rated as 30 percent disabling from May 1, 1995; 
and a disability manifested by pain in the feet, rated as 
noncompensably disabling from July 19, 1947.  The combined 
disability rating of 50 percent had been in effect from May 
1, 1995.

3.  There is no competent evidence of a nexus between the 
cause of the veteran's death and any disease or injury in 
service, including service-connected disability.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved is whether the 
appellant has presented evidence that her claim is well 
grounded.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  A well-grounded claim is a plausible 
claim, meaning a claim that appears to be meritorious on its 
own or capable of substantiation.  An allegation that the 
cause of death is service connected is not sufficient; the 
appellant must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); see 
also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim for service connection for the cause of 
a veteran's death to be well grounded, in addition to medical 
evidence of a current disability (the current disability 
being the condition that caused the veteran to die), there 
must be medical or lay evidence of the incurrence of a 
disease or injury in service and medical evidence of a nexus 
between the inservice disease or injury and the chronic 
disability.  Carbino v. Gober, 10 Vet. App. 507 (1997).  A 
lay person is not competent to make a medical diagnosis which 
would link a medical disorder to a specific cause.  
Therefore, if a claim for service connection is based on a 
relationship of one disorder to another, competent medical 
evidence showing that such relationship exists must be 
submitted in order to make the claim well grounded.  See 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996).

A lay person is, however, competent to provide evidence in 
the incurrence of observable symptoms during and following 
service.  If a claimed disability is manifested by observable 
symptoms, lay evidence of symptomatology may be adequate to 
show the nexus between the current disability and the 
inservice disease or injury.  Nevertheless, medical evidence 
is required to show a relationship between the reported 
symptomatology and the current disability, unless the 
relationship is one to which a lay person's observations are 
competent.  See Savage v. Gober, 10 Vet. App. 480, 496 
(1997).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 
10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical 
evidence connecting a currently diagnosed back disability to 
the fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).


Factual Background

The veteran underwent VA hospitalization in February and 
March 1994, when he underwent an aortic valve replacement.  
On discharge from hospitalization his medications included 
Coumadin.  

VA treatment records show that the veteran experienced a 
cerebrovascular accident (CVA) in September 1994.

In August 1996, it was reported that he performed normally 
for his age on tests of cognitive functioning, although he 
performed far below normal on tests of short term verbal 
memory and learning new verbal material, and performed better 
on nonverbal than verbal testing.  These abnormal findings 
were thought to be due to the CVA.

In February 1997, a VA physician reported that the veteran 
was doing well from a cardiovascular standpoint.  

Of record is a report of consultation at a private facility 
on March 29, 1997.  It was reported that the veteran had 
fallen and struck his head four days previously when he 
tripped on a curb while in Mexico.  Since that time he had 
had some varying changes of recognition and mental status.  
He was on a cruise and when the shipped arrived on shore, he 
was brought to the emergency room of the medical facility.  
It was stated that he was conversing when he was in the 
emergency room and then lost consciousness and had a seizure.  
He was intubated and placed on a ventilator.  Past medical 
history included the heart valve replacement three years 
previously with his medicines at the time of the cruise 
including Coumadin.  He otherwise had no specific illnesses 
that his wife was aware of.  According to his wife, other 
than his symptoms related to his head after the fall, he had 
chronic recurrent postnasal drainage.  He had never smoked 
and had no history of asthma, shortness of breath, chronic 
cough, wheezing, bronchitis, or emphysema.  He apparently had 
had no angina or congestive heart failure symptoms.  He had 
not been bothered by upper or lower gastrointestinal 
symptoms, or urinary symptoms.  

Laboratory data included a CT scan of the head which showed a 
right frontal intracerebral hemorrhage, left temporal 
intracerebral hemorrhage, some other scattered areas 
interpreted as cerebral contusions, plus subdural and 
subarachnoid blood collections. 

Physical examination revealed the veteran was unresponsive 
and intubated and on a ventilator.  The impression was 
ventilatory failure related to the circumstances described 
above with probable neurogenic induced pulmonary edema versus 
less likely aspiration.

The veteran was transferred to a VA medical facility on  
April 10, 1997.  It was noted that the veteran had been 
injured on March 25, 1997, when he tripped off a curb and 
struck the pavement with his head.  He was reported to have 
had a 30-minute loss of consciousness at that time, as well 
as altered mental status upon regaining consciousness.  He 
was carried to a clinic, where his head was originally 
sutured and then he was carried back to the cruise ship.  The 
ship sailed directly for a Louisiana Port.  The trip was 
about 3 to 4 days in duration, during which time he was noted 
to have multiple episodes of vomiting, to be confused and 
lethargic, to have difficulty recognizing family members, and 
to have a total inability to ambulate under his own power.  

It was further indicated that after the ship docked in New 
Orleans, he was hospitalized.  Upon arrival in the emergency 
room, he had a seizure and was "loaded" with Dilantin.  On 
CT scan, he was noted to have multiple cerebral bleeds.  His 
condition deteriorated, and required intubation for 
protection, as well as ventilatory support.  While there he 
was evaluated by neurology and neurosurgery.  A diagnosis was 
made of large right frontal hematoma, left parietal hematoma, 
and multiple punctate hemorrhages in the occipital lobe.  No 
mass effect was noted.  On neurosurgical evaluation it was 
determined that there was no surgical intervention 
appropriate.

While hospitalized at the private facility, the veteran 
developed atrial flutter, with rapid ventricular response.  
The arrhythmia proved difficult to control, with the veteran 
requiring Diltiazem.  Also while hospitalized his Coumadin 
was discontinued, because of his hemorrhagic cerebral bleed.  
It was noted that he had a history of aortic valve repair in 
February 1994, with a subsequent embolic cerebral vascular 
accident requiring anticoagulation, but with an active 
cerebral bleed, anticoagulation was contraindicated.

As for past medical history, reference was made to the aortic 
valve repair in February 1994.  It was noted the veteran had 
had rheumatic heart disease at age 18, and had a history of 
chronic aortic insufficiency and aortic stenosis.  He also 
had a history of cerebral vascular accident, status post 
aortic valve repair in 1994 with resulting short-term memory 
deficits, but no motor or sensory deficits.   

Given the veteran's severely decreased neurologic 
functioning, as well as his poor prognosis for recovery to a 
premorbid quality of life, as judged by both neurology and 
neurosurgery, the family elected to pursue comfort care 
measures only.  The veteran died soon thereafter.  The 
principal diagnosis was traumatic brain injury on March 25, 
1997. 

The death certificate shows that the immediate cause of death 
in April 1997 was a traumatic brain injury resulting from a 
fall the veteran sustained two weeks previously.  Reportedly, 
he had tripped off a curb and struck his head on the 
pavement.  There was no underlying cause and there were no 
significant conditions listed as having contributed to death, 
but not resulting in the underlying cause.  

An autopsy was performed and the clinical diagnoses were:  
Aortic valve replacement in 1994 (on Coumadin); status post 
head injury with subdural hemorrhage, subarachnoid 
hemorrhage, right frontal hematoma, and left parietal 
hematoma; history of rheumatic heart disease at age 18; 
hypertension; and "cerebrovascular."  

The autopsy report also contained the following pathological 
and preliminary anatomic diagnoses: Status post head injury 
after falling on March 25, 1997, with laceration of the right 
frontal regional of the scalp, healed, brain (external 
examination only) with: Occipital subarachnoid hemorrhage, 
bilateral, left parietal, intraparenchymal hemorrhage with 
ventricular extension, no evidence of skull fracture, no 
evidence of subdural hematoma; hypertensive and 
atherosclerotic cardiovascular disease, with cardiomegaly 
with severe left ventricular coronary artery disease, 
scattered remote myocardial infarcts and lateral free wall 
and posterior left ventricle and interventricular septum, 
moderate atherosclerosis of aorta, moderate atherosclerosis 
of circle of Willis.  

Analysis

In the instant case, there is competent evidence in support 
of two of the three Caluza elements of a well-grounded claim.  
The conditions causing the veteran's death constitute 
competent evidence of current disability, and the service-
connected disabilities satisfy the requirement for competent 
evidence of inservice disease or injury.

The appellant contends that the veteran's use of Coumadin 
contributed to cause his fatal fall, and also caused more 
bleeding from the brain injury that resulted from the fall.  
Taken together these contentions constitute an assertion that 
the Coumadin therapy for a service connected disability 
caused or contributed to the cause of death.  The record 
shows that the veteran was taking Coumadin for the service 
connected heart disease.  There is, however, no competent 
evidence in support of the theories that the Coumadin therapy 
caused or contributed to death.  No medical professional has 
linked the veteran's fall to his use of Coumadin, nor is 
there competent evidence that the Coumadin caused more 
bleeding, or otherwise exacerbated the effects of the fall.  

The record does reflect that the use of Coumadin was 
discontinued after the fall because its use was 
contraindicated, but there is no competent evidence that its 
use actually caused the veteran's injury or made the injury 
worse than it otherwise would have been.  The only evidence 
supportive of the appellant's claim consists of the 
assertions advanced by the appellant herself.  However, the 
appellant, as a lay person, is not competent to provide 
evidence requiring medical expertise, such as an opinion as 
to medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  In short, there is simply no competent 
evidence of a nexus between  the veteran's death and active 
service, any service-connected disability, or treatment for a 
service-connected disability.  In the absence of such 
evidence, the claim is not well grounded and must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals




 

